Reasons for Allowance
Claims 1, 3-18 and 20-22 are allowable.
The following is an examiner’s statement of reasons for allowance: 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2021 is being considered by the examiner.

Definiteness
Claim 22 no longer recites indefinite language.  The rejection is overcome by amendments to the claim.

Allowable Subject Matter
Claims 1, 3-18 and 20-22 are allowable over the prior art.  The combination of elements and the claim as a whole are not found in the prior art.

Regarding Claims 1, 3-18 and 20-22, as discussed in the Non-Final Rejection dated 3/31/2021, neither Von Bose (US 2012/0095853 A1) nor Morgan (US 2012/0203605 A1) nor Gupta (US 8,583,512 B1) nor the totality of the prior art anticipate or render obvious the claim as a whole:
A system comprising one or more processors and one or more memory devices operably coupled to the one or more processors, the one or more memory devices storing executable and operational data effective to cause the one or more processors to: 
receive at a point of sale device a request from a user computing device to use mobile self- 
couple the user computing device to the point of sale device by: 
generating and displaying a coupling code at the point of sale device for scanning by the user computing device; 
receiving the coupling code and contents of an electronic shopping cart by a server system associated with a store; 
interpreting, at the server system associated with the store, the coupling code to identify the point of sale device; 
transmitting from the server system to the point of sale device the contents of the electronic shopping cart associated with a transaction in response to interpreting the coupling code to identify the point of sale device that generated the coupling code; and 
receiving, from the server system, at the point of sale device, the contents of the electronic shopping cart; 
receive a customer identifier associated with the transaction from the user computing device; and 
conclude, on the point of sale device, the transaction including the contents of the electronic shopping cart received from the user computing device that is associated with the customer identifier.
While the prior art teaches some aspects and features of claims 1, 18 and 22, for each claim above, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.

Conclusion
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625